EXHIBIT 16.1 April 17, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of the Current Report on form 8-K dated April 17, 2012 of China Yida Holding, Inc. (the “Registrant”) and are in agreement with the statements contained in the section “Dismissal of Previous Independent Registered Public Accounting Firm” therein. We have no basis to agree or disagree with other statements of the Registrant contained therein. Very truly yours, /s/ Friedman LLP Friedman LLP 1700 BROADWAY, NEW YORK, NY 10 OFFICES IN NEW YORK CITY ▪ NEW JERSEY ▪ LONG ISLAND AND AN INDEPENDENT MEMBER FIRM OF DFK WITH OFFICES WORLDWIDE
